ORDER

PER CURIAM.
Eli L. Crusoe, Jr. appeals from the motion court’s Findings of Fact, Conclusions of Law and Judgment denying his Rule 24.0351 Motion to Vacate, Set Aside, or Correct the Judgment and Sentence without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal. The find-*784tags and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth.the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Mo. Sup.Ct. R. (2008), unless otherwise indicated.